Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  148448                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 148448
                                                                    COA: 313828
                                                                    Monroe CC: 12-039436-FH
  MATTHEW EDWARD SIDERS,
             Defendant-Appellant.
  _________________________________________/

          By order of April 23, 2014, the prosecuting attorney was directed to answer the
  application for leave to appeal the November 15, 2013 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  VACATE the sentence of the Monroe Circuit Court, and we REMAND this case to the
  trial court for resentencing. The trial court erred in scoring five points for Offense
  Variable (OV) 17, MCL 777.47. That offense variable can only be scored for larceny
  from a person, MCL 750.357, if the crime involved the operation of a vehicle, vessel,
  ORV, snowmobile, aircraft, or locomotive. MCL 777.22(1). In this case, the defendant’s
  operation of a vehicle occurred after he completed the crime of larceny from a person.
  See People v Smith-Anthony, 494 Mich 669, 689 n 61 (2013) (“In a larceny case, the
  crime is completed when the taking occurs.”); see also People v McGraw, 484 Mich 120,
  122 (2009) (“[A] defendant’s conduct after an offense is completed does not relate back
  to the sentencing offense for purposes of scoring offense variables unless a variable
  specifically instructs otherwise.”). Accordingly, in this case, OV 17 should not be
  scored. This lowers the defendant’s guidelines range to 29 to 71 months. Under People
  v Francisco, 474 Mich 82, 89 (2006), the defendant is entitled to resentencing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2015
           d0325
                                                                               Clerk